          Case 1:20-cr-00317-LTS Document 45 Filed 05/21/21 Page 1 of 1




                                                 May 21, 2021

VIA ECF
The Honorable Laura Taylor Swain
United States District Judge                                           MEMO ENDORSED
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. James Mayo,
               20-cr-317

Dear Judge Swain:

         On behalf of defendant James Mayo, I write to request a 30-day adjournment of the
pretrial conference currently scheduled for June 4, 2021 at 12:00 p.m. to allow the parties
additional time to discuss a potential resolution of this matter. The Government consents to this
adjournment. The parties agree to an exclusion of time until the next conference.

      This is the second request for an adjournment of this conference. The previous request,
which was also made on consent, was granted by this Court on April 23, 2021, see ECF No. 42.

                                                          Sincerely,

                                                          /s/ Kristen M. Santillo
                                                          Kristen M. Santillo
                                                          Attorney for James Mayo

Cc:    AUSA Thomas Wright


The application is granted. The conference is adjourned to July 2, 2021, at 10:30am. The Court finds
pursuant to 18 U.S.C. section 3161(h)(7)(A) that the ends of justice served by an exclusion of the time from
today’s date through July 2, 2021, outweigh the best interests of the public and the defendant in a speedy
trial for the reasons stated above. Docket entry number 45 is resolved.
SO ORDERED.
5/24/2021
/s/ Laura Taylor Swain, Chief USDJ




                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
